DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-6, 10, 13-22 and 30, in the reply filed on 1/14/22 is acknowledged. Claims 26-28, 34-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1-6, 10, 13-22 and 30 are being acted upon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 30 is directed to a method of administering Tregs according to claims 26 or 28, which are product claims, said claims ultimately depending from the method of claim 1.  However, the patentability of a product does not necessarily depend on its method of production, and claims 26 and 28, and hence claim 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10, 13, 15-17, 20-22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seddiki et al., 2006 and Hoffmann et al., 2006, in view of Baatar et al., 2007 and O’Donnell et al., 2013. 
Seddiki et al. teach a method of producing a naïve population of Treg cells comprising detecting expression of markers CD3, CD4, CD25, CD45RA using antibodies, and, separating from the PBMC Treg cells that are CD3+CD4+CD25+CD45RA+ using flow cytometric sorting (see page 2831 in particular).  Seddiki et al. further teach detecting expression of CD45RO and CCR7 and that said naïve Treg cells are CD45RO- and CCR7+ (see page 2381, 2833, and Fig. 4, in particular).  Seddiki et al. teach that the Treg cells express Foxp3 (see page 2835, in particular). Likewise, Hoffmann teach a 
	Thus, together, the references teach isolating the naïve subset of Tregs in particular, for expansion protocols and that said cells are the most useful strategy for adoptive Treg therapies.  The references teach that said naïve Treg cells can be isolated on the basis of markers they express or do no express, including CD3, CD4, CD25, CD8, CD45RA, CD45RO, and CCR7, and that the naïve Treg cells phenotype is characterized as CD4+CD3+CD45RA+CCR7+, and CD8-CD45RO-.
	The references do not teach detecting CCR4.
Baatar et al. teach that naïve Tregs are characterized as CCR4- and that CCR4 can be detected to isolated naïve Treg populations that lack expression of CCR4 (see page 3 and 5, in particular).  Baatar teach detecting the presence or absence of a panel of surface markers on said naïve Tregs comprising CD4, CD25, CD45RA, CCR7, CCR4, and CD45RO (see page 3, page x and Fig. 1) in a PBMC sample using flow cytometry.  Baatar et al. teach separation from the PBMC sample cells which are CD4+CD25+CCR4negative, said separated cells also being CD45RA+, CCR7+ and CD45RO- (see page 3-5 and Fig. 1). 1. Baatar further teach that the population of PBMCs is enriched for CD4+ cells by negative selection (i.e. detecting for CD4+) as a first step prior to flow cytometric sorting.  
Furthermore, as taught by O’Donnell et al., flow cytometry can be performed by measuring up to 20 different markers per cell, that no single biomarker is sufficiently sensitive or specific on its own, and that simultaneous use of several markers in multicolor flow cytometry sorting increases the specificity and characterization of a particular cell subset of interest (See page 46 and 50, in particular).  O’Donnell et al. teach the use of viability dyes are useful for excluding dead cells from analysis (See page 44 and 47-48, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further detect lack of CCR4 expression, as taught by Baatar, as an additional marker for producing the naïve Tregs cells as taught by Seddiki and Hoffmann. The ordinary artisan would be motivated to include additional detection of said marker to improve the isolation procedure, since O’Donnell et al. teach that flow cytometry can be performed by measuring up to 20 different markers per cell, that no single biomarker is sufficiently sensitive or specific con its own, and that simultaneous use of several markers in multicolor flow cytometry sorting increased the specificity and characterization of a particular cell subset of interest.  Additionally, it would be obvious to use an initial enrichment step for CD4 expressing cells as taught by Baatar in order to provide a more enriched starting sample for the flow cytometric purification process. 
Regarding claim 4 which recites detecting the presence or absence of a panel of surface markers that “consists of the surface markers CD4, CD25, CD45RA, CCR7, CD3, CD45RO, CCR4, and CD8”, it is noted that claims are directed to a method of producing a population of Tregs “comprising” detecting a panel “consisting of”. Furthermore, the instant specification discloses that the method can be performed by sequential detection. Therefore, the present claims encompass detection of the markers sequentially, and do not exclude unreacted steps, such as detecting additional markers.  Nevertheless, the cited references above indicate that all these markers are recognized to be useful for detection and isolation of the naïve Treg cell population in peripheral blood, and the ordinary artisan would be motivated use them in combination for flow cytometry sorting with a reasonable expectation of success because KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claim 1-4, 10, 13-17, 20-22, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seddiki et al., 2006, Hoffmann et al., 2006, Baatar et al., 2007 and O’Donnell et al., 2013, and further in view of Scotta et al., 2013. 
The combined teachings of Seddiki, Hoffmann et al., Baatar and O’Donnell et al. are discussed above.  
They do not teach expansion of Tregs with rapamycin 
 	Scotta et al. teach expansion of naïve Treg cells in the presence of rapamycin, and teaches that it provides a proliferative advantage, and maintains functional stability after in vivo administration, and that rapamycin can expand Tregs that can ameliorate GVHD (see pages 1297-1298 and Fig. 4, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Scotta et al., to the Treg expansion protocol made obvious by Seddiki, Hoffmann et al., Baatar and O’Donnell et al. above. One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since Scotta et al. teach expansion of naïve Treg cells in the presence of rapamycin provides a proliferative advantage, and maintains functional stability after in vivo administration, and that rapamycin can expand Tregs that can ameliorate GVHD.

Claim 1-4, 10, 13, 15-22, and 30 re rejected under 35 U.S.C. 103(a) as being unpatentable over Seddiki et al., 2006, Hoffmann et al., 2006, Baatar et al., 2007 and O’Donnell et al., 2013, and further in view of WO 2008/095141.

The combined teachings of Seddiki, Hoffmann et al., Baatar and O’Donnell et al. are discussed above.  
They do not teach modifying the Tregs to express a chimeric receptor. 
 WO 2008/095141 teaches modification of Treg cells to express a chimeric antigen receptor with specificity for a target antigen expressed at a site of inflammation, and that doing so is advantageous since it triggers activation of Treg cells at inflammatory sites to suppress T cell mediated autoimmunity (See abstract in particular). WO 2008/095141 teach that such redirected Tregs cells are useful for treating inflammatory or autoimmune disease, and that modifying with said chimeric receptors serves as a means to recruited Tregs to suites of inflammation (see page 10, in particular). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of WO 2008/095141, to the Treg isolation and expansion protocol of Seddiki, Hoffmann et al., Baatar and O’Donnell et al, in order to produce enhanced Tregs for adoptive transfer therapy.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since WO 2008/095141 teaches modification of Treg cells to express a chimeric antigen receptor with specificity for a target antigen expressed at a site of inflammation, and that doing so is advantageous since it triggers activation of Treg cells at inflammatory sites to suppress T cell mediated autoimmunity (See abstract in particular). WO 2008/095141 teach that such redirected Tregs cells are useful for treating inflammatory or autoimmune disease, and that modifying with said chimeric receptors serves as a means to recruited Tregs to suites of inflammation (see page 10, in particular). 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644